Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 14 July 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My best Friend.
					Quincy 14. July 1826—Friday. Ten O’Clock. A. M.
				
				We arrived on Wednesday Evening at Boston, and yesterday Morning came out here. The weather until last Evening was the very extremity of the Season, but has now turned cool—All here are well—George came out with us from Boston—You have doubtless received the Letters from Mr Quincy and from George, written after my fathers decease, and have seen the copy of my father’s will—I propose to accept the devise of the place upon the conditions prescribed in the will, though it will bring me heavily in debt—I cannot endure the thought of the Sale of the Place—Should I live through my term of service, my purpose is to come and close my days here to be deposited with my father and my motherThe furniture and all other Estate, except this house and land must by the will be sold—I have yet not come to a determination to purchase it all, but probably shall, if it can be valued at a reasonable appraisement—With regard to my brother and the family here, I know not yet what they intend, or what can be done for them—My design is to remain here in all possible retirement, until my return to Washington shall become indispensable—If agreeable to you, I wish you to come here, with Charles and Elizabeth, as soon as you can with the utmost possible convenience to yourself—You will bring the horses and carriage with you, and we will consult œconomy as much as possible in our future arrangements.Faithfully and affectionately yours
				
					J. Q. A.
				
				
			